Title: From Alexander Hamilton to Nathaniel Gorham, [8 December 1789]
From: Hamilton, Alexander
To: Gorham, Nathaniel


[New York, December 8, 1789]
I am favored with your Letter of the 24th of last Month Enclosing Proposals from yourself and Mr. Oliver Phelps, for the Supply of the Garrisons of West Point, and Springfield for the Ensuing Year; and agreably to your request have to inform you that the Supply has been Undertaken by the former Contractor at Eight Cents, and four tenths of a Cent per Ration.
I am, with Sentiments of Esteem,   your Obedt. Humble Servt.
Alexander Hamilton.
